Case 17-25721        Doc 47     Filed 11/19/18     Entered 11/19/18 12:17:26          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 25721
         Michael A Jones
         Lakenya J Jones
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/28/2017.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 01/18/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-25721              Doc 47   Filed 11/19/18    Entered 11/19/18 12:17:26               Desc         Page 2
                                                     of 4



 Receipts:

           Total paid by or on behalf of the debtor               $3,060.00
           Less amount refunded to debtor                           $477.46

 NET RECEIPTS:                                                                                      $2,582.54


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                    $0.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $137.69
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                     $137.69

 Attorney fees paid and disclosed by debtor:                   $2,100.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim         Claim         Principal      Int.
 Name                                   Class   Scheduled      Asserted      Allowed          Paid         Paid
 Advocate Medical Group             Unsecured         516.00           NA              NA           0.00       0.00
 Advocate Medical Group             Unsecured         401.10           NA              NA           0.00       0.00
 AFD Frankfort                      Unsecured         271.00           NA              NA           0.00       0.00
 AFNI                               Unsecured         243.00           NA              NA           0.00       0.00
 Angela Sanders                     Priority            0.00           NA              NA           0.00       0.00
 Arnold Scott Harris PC             Unsecured           0.00           NA              NA           0.00       0.00
 Chrysler Capital                   Unsecured     13,320.00            NA              NA           0.00       0.00
 City of Chicago                    Unsecured         244.00           NA              NA           0.00       0.00
 City of Country Club Hills         Unsecured         200.00           NA              NA           0.00       0.00
 Comenity Bank/abcr&fch             Unsecured         171.00           NA              NA           0.00       0.00
 Comenity Bank/Arhaus               Unsecured           0.00           NA              NA           0.00       0.00
 Comenity Bank/carsons              Unsecured           0.00           NA              NA           0.00       0.00
 Comenity Bank/express              Unsecured         199.00           NA              NA           0.00       0.00
 Comenity Bank/Nwyrk&Co             Unsecured         360.00           NA              NA           0.00       0.00
 Comenity Bank/rh                   Unsecured      3,091.00            NA              NA           0.00       0.00
 Comenity Bank/Roomplace            Unsecured         862.00           NA              NA           0.00       0.00
 Comenity Bank/Vctrssec             Unsecured         138.00           NA              NA           0.00       0.00
 Comenity Bank/zgalleri             Unsecured      1,923.00            NA              NA           0.00       0.00
 Comenity Capital/Hsn               Unsecured      1,544.00            NA              NA           0.00       0.00
 Comenitybank/wayfair               Unsecured      2,126.00            NA              NA           0.00       0.00
 Comenitycapital/blnle              Unsecured      1,784.00            NA              NA           0.00       0.00
 Comenitycapital/gmstop             Unsecured         288.00           NA              NA           0.00       0.00
 Comenitycapital/overst             Unsecured         118.00           NA              NA           0.00       0.00
 Comenitycapital/zales              Unsecured           0.00           NA              NA           0.00       0.00
 Credit Control Service             Unsecured         151.00           NA              NA           0.00       0.00
 Credit Management Lp               Unsecured         206.00           NA              NA           0.00       0.00
 CREDIT ONE BANK NA                 Unsecured         909.00           NA              NA           0.00       0.00
 Credit Protection Assoc., LP       Unsecured         803.00           NA              NA           0.00       0.00
 Esb/Harley Davidson Cr             Unsecured      7,900.00            NA              NA           0.00       0.00
 Fed Loan Serv                      Unsecured     28,606.00            NA              NA           0.00       0.00
 Fifth Third Bank                   Unsecured      3,300.00            NA              NA           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-25721            Doc 47        Filed 11/19/18    Entered 11/19/18 12:17:26                Desc       Page 3
                                                        of 4



 Scheduled Creditors:
 Creditor                                            Claim         Claim         Claim        Principal       Int.
 Name                                      Class   Scheduled      Asserted      Allowed         Paid          Paid
 First Premier Bank                    Unsecured         626.00           NA           NA             0.00        0.00
 First Premier Bank                    Unsecured         502.00           NA           NA             0.00        0.00
 Gateway One Lending & Finance LLC     Secured       22,348.00     22,363.46     22,363.46       2,064.25         0.00
 GenPath                               Unsecured         216.00           NA           NA             0.00        0.00
 Great American Finance Company        Secured        2,930.00       3,061.08     3,061.08         212.95         0.00
 Great American Finance Company        Unsecured           0.00        420.24       420.24            0.00        0.00
 Harris & Harris Ltd                   Unsecured           0.00           NA           NA             0.00        0.00
 Healthcare Finance Direct LLC         Unsecured         144.17           NA           NA             0.00        0.00
 IICIIA - Integrated Imaging Consult   Unsecured          40.00           NA           NA             0.00        0.00
 Illinois Tollway                      Unsecured      1,498.50            NA           NA             0.00        0.00
 Internal Revenue Service              Unsecured      6,909.00     10,391.81     10,391.81            0.00        0.00
 Iowa Student Loan                     Unsecured     21,562.00            NA           NA             0.00        0.00
 Jefferson Capital Systems             Unsecured         529.00           NA           NA             0.00        0.00
 JH PORTFOLIO DEBT EQUI                Unsecured      1,375.00            NA           NA             0.00        0.00
 Med Busi Bur                          Unsecured         100.00           NA           NA             0.00        0.00
 Mid America Bank & Trust              Unsecured         457.00           NA           NA             0.00        0.00
 Midamerica/milestone/g                Unsecured         363.00           NA           NA             0.00        0.00
 Midwest Recovery Syste                Unsecured         740.00           NA           NA             0.00        0.00
 Municipal Collection Services         Unsecured         200.00           NA           NA             0.00        0.00
 Northwest Collectors                  Unsecured         631.00           NA           NA             0.00        0.00
 Phoenix Financial Serv                Unsecured         304.00           NA           NA             0.00        0.00
 Plaza Home Mortgage, Inc.             Secured      263,847.00    277,477.83    277,477.83            0.00        0.00
 Plaza Home Mortgage, Inc.             Secured       23,946.00     26,219.06     23,946.00            0.00        0.00
 Portfolio Recovery Ass                Unsecured           0.00           NA           NA             0.00        0.00
 Quantum3 Group                        Secured        7,019.00       7,019.11     7,019.11         167.65         0.00
 Syncb/Amazon                          Unsecured         629.00           NA           NA             0.00        0.00
 Thd/Cbna                              Unsecured         535.00           NA           NA             0.00        0.00
 Unique National Collections           Unsecured          67.35           NA           NA             0.00        0.00
 Village of Matteson                   Unsecured         200.00           NA           NA             0.00        0.00
 Webbank-Fingerhut                     Unsecured           0.00           NA           NA             0.00        0.00
 Worlds Foremost Bank N                Unsecured      2,208.00            NA           NA             0.00        0.00


 Summary of Disbursements to Creditors:
                                                                    Claim           Principal                Interest
                                                                  Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                      $277,477.83               $0.00                  $0.00
       Mortgage Arrearage                                     $23,946.00               $0.00                  $0.00
       Debt Secured by Vehicle                                $22,363.46           $2,064.25                  $0.00
       All Other Secured                                      $10,080.19             $380.60                  $0.00
 TOTAL SECURED:                                              $333,867.48           $2,444.85                  $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                                  $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                    $0.00                 $0.00               $0.00
        All Other Priority                                          $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                    $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                                  $10,812.05                  $0.00               $0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-25721        Doc 47      Filed 11/19/18     Entered 11/19/18 12:17:26            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                               $137.69
         Disbursements to Creditors                             $2,444.85

 TOTAL DISBURSEMENTS :                                                                       $2,582.54


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
